OFFICE    OF THE ATTORNEY       GENERAL    OF TEXAS
                          AUSTIN




Mr. 7. EO Ri tar, Searrtrr;l
Texas mat,    Ii srA or Rcglrtratioa
tar Prof*rrloanl    Englnro.rr
Urtla,   Taxarr
Darr Mr. Rightor                       f-A




qu*rtloa:




has heera reo


                                been registered   in thls
                            aatlrlt~sa   ot a eertaln   zmn
                            his attempt to soourb a




          ot rowlo and roaA lmpratemoat8 la
          Pm. MO. e’.
      mA rurthar agreed fa ruoh oontraot to
                (To furnirh the asoomary engin:
          lo r la rgup er r ir throughout
                                lo a        the
          oourso or oonstruotioo,     aaA to repra-
          rant thr aomalr8lonarr     oourt of Aauf-
          man County, Toxss in all things por-
Yr. r. R. Rlghtor, Maroh I, lOSO, Page 8



          taiolag   to the proouremnt    of gomm-
          ment fund0 and the rtruotur41     progrear
          of the propoaod projrot.'
          ‘It lr oomplalnsd to %hl8 oft100 that ruoh
     maa Aosr not hare a lloenro    (IO an mglneor and
     Is not regl~torod   with your offloe,   and that
      ruoh aonatltuter     an ‘offer to praatloo oaglnoor’
      ar AsnounooA by tha      ntatuto.    l’ho ELdaAld clot
     Ieouro the ooatrciot.
             gParronally,   I do not to rhlrk an7 reepon-
     ribillty     that may ho mine a6 County Attorney,
     but at the same tlao,        I do not want to do any-
     oae aa lnjustloo      by tlllne    a oomplalat ror Borne-
     thlag vhoa ho Is not Cullty.          I am aot an ea-
     glarar,     and do not knov whether the above faots
     ~ru~otahov aa ‘orrar to praotloo          onglaaorlag~
                  It ooour8 to me that he hna not ot-
     SrreA lo do any oadlneerlog         work but has merely
     oontrootsd     to furnish the snglacrrlag       vhlah he
     oould do by hlrliir, and omployIng a roelstorod
     anglnarr .
              *If your Board bar had any latorprotstloa
     of the tram ‘offer to praatloe*          Srom the Attor-
     nry General*8 Dopartmeat, I would rppreolatr
     your aAtl8lag      me about it.     JUIO, as 4 praotlslng
     oaglaoar yourrrlf,       and am.6 molnbrt oi tbr Board,
     thet la lntorrsted       In remlar? this lav oagorood,
     1 vould approglrte       your ~~Irlng mo your bort JuAg-
     mont In thlr matter.
              ‘1 would t3aak you to let mo hear from you
     an moon 44 possIblo.*
              Paragraph   B of ,SeotiOn Z! Of AFtiole        32lla   read8
a8 follovrr

             *The praotlao of profsrslonal            enelnrerlng
      within the asanlnr and intent of t>i8 Aat In-
      dludor any roror8lonal            ronlao,     ruoh aa ooa-
      rultatloa,    lpntertlgatloa,       etaluatlon,     pt*nine,
      damlgnlag, or respoarlble           rupervlrloo     of aon-
      rtruotloa    la oooasatloa       rlth any pub110 or.prl-
      vate Atllltlos,       struoturrn,      bulldlngr,    maohines,
      equipment, proooaae~, works, or proJsot8,                vherela
      the pub110 volfaro,        or the satoguardla& of life,
. Kr. F. 3. Rlghtor,     Karoh (I, 1939,     Page S



       health or property la oonoomed or larolteA,
       vhan mob proteralon4l        aervlae require8 the
       8ppllaatlon     of lnglnoorlag    prlnolplra 4nA
       Iaterpretatioasof     laglaoering Aat8.’
              Seotloa   19 of Art1014      St718 rrrA8 88 iollovar
              “Artor tho lint       A47 of taounry, 1958,
       it ahall bo unhwful for this Stntr, or ior
       my ot it8      polltloal    lubAItIrloar      for any
       oomtf      oltx, or towa to 4agagr la thr ooll-
       atruotfon of any pub110 work lmolrln~               ro-
       farsloaal     englneerias,    where pub110 he J th,
       pub110 velfarr       or pub110 moiety lr lnrolvoA,
       unlear tho en lnoerlag        plans and 8proIflan-
       tlonr and eat Pmate8 have been pm arsd by,
       la A the enginesring       oonrtruotloa    i I to be
       lxoouteA under the Alroot         rnperrlrfon     of 4
       reglrtered     profsrslonal     engineer;    prorlded,
.      that nothing la thla Aat 4hall be hold to                .
       apply to nay pub110 work wherein the ooa-
       tomplated oxpondlturo for the omploteb              pro-
       Jrot doer not oxooud Threo Thousand (Z?i,OOO.OO)
       Do&ma. ProrldeA, that thlr Aot #hall not
       8pply to any road n~latenaaoe           or betterment
       work undertaken by the County C~ae.loacra~
       Ccurt.
              Seotloa   23 of Artlole      3S7la   maAn   a8 follova:
               ;Oa or after the first Any of January,
        lWS, any perroa who ahall praotloo, or oftar
        to prnotloe,     ths profes8Ion    of eaglaearlag
        In this State wlthout being rsglutered            or exempted
        1lnsooorAanoe with the prorlaloar          Of thlr Aat,
        or any perron presentin;? or attem tin& to use
        aa hlr owa the oertlfloate        of reg f rtratlon   or
        the seal of another,      or any ptraOn who shall
        glte any false or forgob etlAenar of any klad
        to the RearA or to any member thereof la ob-
        talalng   a oortlfloatr    of roglrtratloa,       Or any
        perooa who ahell vloletr        any of the provl8loar
        of thlr: Aot, bo fined not 1038 than One Rundred
           100.00    Dollar4 nor more than Fir4 Hundred
        It 100.00 I  Dollarm,   or be oonilaed     la Jo11 tar
        a psrlod of not sxoeeAln& three (3) montha,
        or both.     &oh day of Such vlolatloa         shall be
Mr. ?. E. Righter,        Merah 7, 1039,      Page 4



        a aeparate    ottenae.   O’
             In all
                  orlalnal oaese   the dorem!ant la pra-
aumed Ianooaat  uatll hi8 guilt   la s4tabllrheA   by legal
anA ocmpetont erlAoaos beyond a rsaeoaable      doubt.   The
burden o? proving the guilt la upon the Stat. throughh-
out the trld end never ehltta    to the Aofandnnt.
            The qusrtlon arleoe se to whether or aot the
raota    an3 etldtnos  sLateA la your lettor,      nro, a8 a
matter of law, euiiloiont       to juetlSy the aonilotloa      of
the Ae?oadeat under Ssotion 83 o? hrtlole          337l4, ior
the o?teaae o? aoffarln~      topr4otloe     englneerlaga.     In
order   to ooavlot,   under the teat8 etated, t’lr oourt or
Jury, would hare to rind tros tho erlQeaae,           beyond 4
reaeon4ble   doubt, that the Aotendant poreanally ottorob
to sake the plans, aptoi?loetloaa,         eat&mats8 and oto.
4nA that tht mkln       o f luoh plane, tptoltloatIonr       ea-
tImnte8    tnd eta. f wliioh were not Aeearlbeb) lnvo~ved
the appilaatlcn     of eaplaeerlng    plan4 end the Iaterpreta-
tloa of cn&marlng       data.     If tko aourt or Jury trying
the geea ha4 a reasonable       Acubt a8 to any o? there
leauee,   the Ae?tndeat would be tatltled        to an loqulttal.
             The iollowlag       etatemmt     in the oontrnot,   to-
*lt t
               90 iurnlsh the atooerary   eaglneerlag
        eup@rvlelon throughout the oourae of ooa-
        rtruotlon,   end to repreeent  the ocmmIealoa-
        em oourt of Xauf’maa County, Texar in all
        things pertalnl~g   to the proooremoat o?
        gotoramcnt ?unAe 4nA the etruotural     progeoer
        of the propoeed proJeot.*
la htre    partlaulerly      pointed   out.
             It le clear that t!ie defendant 00~14 oomply
with ttls portion o? his contract         by hlrlnc and amploping
a reglsttred    professional    tagla88r.     In dolnr this,    ho
would not be offaring       to praotloe   eaglaeerlag  hlmeelt.
           The defendant would be entltltd   to an aoqulttal
l? tht ootirt or Jury had a roaeoaablt   doubt as to whether
or not the defendant lattndtd   to do the englnoeriag  work
Xr. 1. IS. Blghtor,       Xarob 7, 1959,     Pago b


blmrolf   Or   hare S-0     don8   br 8   TU&i8t8r86   ~tOf888iOlS81
ln& I8o r .
               Your 8r8, thsrdrom,       r8Bp8OtfU~l~    8dTl806    that
it    18 th8 Opinion Of thi8 D8parttWUlt         that  the f8Ot8    88t
forth     iKi YOUF 18tt8r  8FO ,iU8UftiO~8Ilt      88 8 mtt8r    Ot
l8r    t0   8Wt8iXh 8 OOnViOtiO!h   Of th8 d8r8&8nt        for th8
Orr8n88 Of 'Off8ring t0 pr8OttO8 8nUine8rirylem
                                           Very trulf your8
                                     XJTORREYGEl7EAALOF TEXAS